Citation Nr: 1723854	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  09-10 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for sleep apnea as secondary to service-connected posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to April 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In December 2009, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A written transcript of the hearing has been prepared and is associated with the claims file.

In May 2015, the Board, in pertinent part, denied the Veteran's claim for service connection for sleep apnea, including as secondary to service-connected PTSD.

The Veteran appealed the Board's May 2015 denial of sleep apnea, including as secondary to service-connected PTSD, to the United States Court of Appeals for Veterans Claims (Court).  In a November 2016 Memorandum Decision (Decision), the Court vacated the Board's May 2015 decision insofar as it pertained to the Veteran's claim for service connection for sleep apnea as secondary to service-connected PTSD, and remanded the matter for further development and readjudication consistent with the Decision.  (As noted by the Court, the issue of whether the Veteran's sleep apnea is directly related to service is no longer before the Board.) 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A November 2016 Court Memorandum Decision found that the Board erred in finding that a September 2011 VA medical opinion was adequate.   Specifically, the Court found that the Board relied on a VA medical opinion that did not address the theory that the Veteran's sleep apnea was a result of his obesity/weight gain, which was caused by his service-connected PTSD.  The Court found that the Board should consider whether a new medical opinion and/or examination regarding the Veteran's sleep apnea was warranted.  

Obesity per se is not a disease or injury for purposes of 38 U.S.C.A. §§ 1110 and 1131 and therefore may not be service connected on a direct basis.  VAOPGCPREC 1-17.  Obesity, however, may be an "intermediate step" between a service-connected disability and a current disability that may be service connected on a secondary basis under 38 C.F.R. § 3.310(a).  Id.  If the three questions set forth in the General Counsel opinion are answered in the affirmative, the claimed disability may be service connected on a secondary basis.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion to the September 2011 VA opinion from a certified physician's assistant OR physician regarding the etiology of the Veteran's sleep apnea.  The file must be provided to and reviewed by the examiner.  The examiner is requested to provide an opinion as to the following questions:

(1) whether the service-connected PTSD caused the Veteran to become obese/gain weight; (2) if so, whether the obesity/weight gain as a result of the service- connected PTSD was a substantial factor in causing sleep apnea; and (3) whether the sleep apnea would not have occurred but for obesity/weight gain caused by the service-connected PTSD.

A complete rationale for all opinions expressed should be clearly provided.

2.  After ensuring compliance with the above, readjudicate the claim of entitlement to service connection for sleep apnea as secondary to service-connected PTSD.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




